 1

 2

 3

 4

 5
                                   UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 7    NORTHWEST ADMINISTRATORS, INC.,
                                                          No. C19-692 RSM
 8
                Plaintiff,
 9                                                        ORDER ON MOTION FOR EXTENSION
      v.
10
      CONAGRA FOODS ENTERPRISE
11
      SERVICES, INC., a Delaware corporation
12
                Defendant.
13

14

15             This matter came before the Court on Defendant ConAgra Foods Enterprise Services,

16   Inc.’s (“ConAgra”) Motion for Extension. The Court, having reviewed the motion, and being
17
     otherwise fully advised, ORDERS:
18
                ConAgra’s Motion for Extension is GRANTED. ConAgra has up to and including Friday,
19
     June 28, 2019 to respond to Plaintiff’s Complaint.
20

21             DATED this 14th day of June 2019.

22

23

24
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
25

26
       ORDER ON MOTION FOR                                                     HUSCH BLACKWELL LLP
27     EXTENSION                                                              1801 Wewatta St., Suite 1000
                                                            Page 1
       2:19-cv-00692-RSM                                                           Denver, CO 80202
28                                                                             T: 303-749-7200 F: 303-749-7272
           DocID: 4821-0975-4265.1
